PER CURIAM.
We noted probable jurisdiction of this cause and set the case for argument on the questions of jurisdiction and the merits. Upon further consideration of the matter after hearing oral argument, we are of the view that the subject decision of the District Court of Appeal, 120 So.2d 625, is not in direct conflict with any decision of another District Court of Appeal or of this Court on the same point or points of law, and that, therefore, the writ of cer-tiorari heretofore granted was improvidently issued.
Writ of certiorari quashed.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, and DREW, JJ., concur.